510 S.E.2d 848 (1999)
235 Ga. App. 876
WILLIAMS
v.
The STATE.
No. A98A2294.
Court of Appeals of Georgia.
January 5, 1999.
June E. Fogle, for appellant.
Spencer Lawton, Jr., District Attorney, Kimberly Rowden, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant appeals the trial court's sentencing him as a recidivist under OCGA § 17-10-7 because there was no admissible evidence in the record to support the trial court's finding that he had "six (6) prior felony convictions, imposed on three (3) separate occasions." In its brief, the State agrees that "[t]he sentence as imposed is not supported by the record." Held:
The trial court erred in considering the prior convictions which were not supported by admissible evidence when sentencing the defendant as a recidivist. Ramsey v. State, 218 Ga.App. 692, 693(4), 462 S.E.2d 806. The judgment as to defendant's sentence is vacated, and the case is remanded to the trial court for resentencing.
Judgment vacated as to sentence and case remanded.
BLACKBURN and ELDRIDGE, JJ., concur.